DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
This application is a continuation of U.S. Patent Application 16/455,359, filed 06/27/2019, which is a divisional of U.S. Patent. Application No. 15/882,386, filed 01/29/2019, which is a continuation of U.S. Patent. Application 15/270,863, filed 09/20/2016, which is a continuation of U.S. Patent Application No 14/682,695, filed 04/09/2015, and claims priority benefit of foreign application JP2014-082057, filed 04/11/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a medicament (claim 16), compound (claim17) or method (claim 19) for therapeutic treatment of schizophrenia, developmental disorders, autistic spectrum disorders, Rett syndrome, Down's syndrome, Kabuki syndrome, fragile X syndrome, Kleefstra syndrome, neurofibromatosis type 1, Noonan syndrome, tuberous sclerosis, Alzheimer's disease, Parkinson's disease, spinocerebellar degeneration, Huntington's disease, epilepsy or drug dependence, it does not reasonably provide enablement for prophylaxis of any of the recited conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The instant specification fails to provide information that would allow the skilled artisan to practice the full scope of the instantly-claimed invention without undue experimentation. There are several factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention as applied to prevention of autism spectrum disorder (ASD) or Alzheimer’s disease (AD), two separate diseases recited in the claim, are summarized as follows:
(a,b)	Breadth of the claims and Nature of the invention - These claims are broadly drawn, comprising a medicament, compound or method for the treatment of several different neurological/neurodegenerative and other non-neurological/neurodegenerative disorders in a mammal, comprising prophylactically or therapeutically effective amount of at least one compound of formula (I), said treatment being mediated by modulation of LSD1 (lysine demethylase) activity. The term " prophylaxis”, or equivalently “prevention”, can be construed broadly as either prevention of the increase in clinically evident disease altogether or preventing the onset of a preclinically evident stage of disease in individuals at risk. In other words, the instant claims are in part drawn to a medicament, compound, or method of treatment for preventing all preclinical disease stages, which includes any undetectable stages.
The nature of the invention is therefore drawn to the preventive and therapeutic pharmaceutical arts. 
(c,e)         State of the prior art and predictability in the art – Regarding a medicament/compound or method for treatment of the recited neurological/neurodegenerative diseases/disorders, the review of Maes (Epigenomics 2015 7(4):609-626;cited previously) cites (p. 617-619) evidence for modulation of KDM1A (aka LSD1) activity in amelioration of CNS disease.  
Regarding pharmacological treatment and prevention of ASD, the article by Dawson (Development and Psychopathology 20 (2008), 775-803; cited previously) provides the general state of the art.  In the Introduction on page 775, Dawson describes ASD as a life-long developmental disorder characterized by qualitative impairments in social and communication behavior.  Dawson teaches that children that receive intensive intervention early in life make outstanding progress, with autism symptoms diminishing and developmental outcomes improving such that these children no longer have evidence of a disability.  With the recent advances in the fields of cognitive and affective developmental neuroscience, developmental psychopathology, neurobiology, genetics and applied behavior analysis, new methods for early detection and more effective treatments are being realized.  Dawson discusses that the prevention of ASD is plausible but entails detecting infants at risk before the full syndrome is present and implementing treatments designed to alter the course of early behavioral and brain development.  The remainder of the article discusses a proposed developmental model of risk, risk processes, symptom emergence and adaptation in ASD.  Dawson highlights that early intervention can alter the abnormal developmental trajectory of young children with ASD and help guide brain and behavioral development back toward a normal pathway.  Dawson discusses that genetic risk factors are difficult to elucidate because the ASD phenotype poses considerable challenges (beginning on page 777) and environmental risk factors are thought to occur, though no specific environmental risk factor has been elucidated (beginning on page 780).  Dawson does recognized that no prevention studies had been conducted in infants at risk for ASD and recognizes that the NIH has funded studies to explore intervention methods that enhance social motivation and promote early social engagement and reciprocity (see page 792, section 'Prevention studies in ASD).  Therefore, the state of the art recognizes that there are no prevention measures for ASD. 
Regarding treatment of ASD by inhibition of LSD1, Ricq (Psychiatry and Clinical Neurosciences 2016; cited previously) notes (p. 542 col. 1 par. 1) “importantly, a highly brain-penetrant TCP-derivative with greatly improved selectivity for KDMA1 (aka LSD1), RN1, was found to affect memory in a novel object-recognition task, suggesting a role for KDMA1 in modulating adult rodent behavior”, suggesting a reasonable expectation of modulation of brain activity in cases of autism.
Ricq (p. 540; Figure 1) further suggests several compounds potentially useful for treatment of mental disorders, including ASD; however, there is no suggestion that the compounds have been or would likely be useful preventively.  Therefore, the art is unpredictable as to prevention of ASD.
Regarding treatment and prevention of AD, scientists don’t yet fully understand what causes AD, but it has become increasingly clear that it develops because of a complex series of events that take place in the brain over a long period of time. It is likely that the causes include some mix of genetic, environmental, and lifestyle factors.  Because people differ in their genetic make-up and lifestyle, the importance of any one of these factors in increasing or decreasing the risk of developing Alzheimer’s may differ from person to person (Alzheimer’s Disease Fact Sheet, National Institute on Aging, http://www.nia.nih.gov/publication/alzheimers-disease-fact-sheet 2014; p. 1-4; cited previously).
The prevention or prophylaxis of AD is considered to include anticipating or countering its actualization in a human mammal in advance, to keep from happening, etc. and there is no disclosure set forth in the instant specification as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds and compositions can be administered in order to have the claimed "preventive" effect. It is not known how one would one show that AD is prevented by the compounds of the invention, or that the subject would not have contracted the disease without administration of the instantly claimed compound.
Further regarding prevention of AD, Pulley (US 7,067,507 27 Jun 2006; cited previously) writes (col 2 lines 40-45), “At present there are no effective treatments for halting, preventing, or reversing the progression of Alzheimer's disease. Therefore, there is an urgent need for pharmaceutical agents capable of slowing the progression of Alzheimer's disease and/or preventing it in the first place.”
It is the state of the art that there is no known pharmacologic prophylactic remedy for AD and that there are only four medications available in the United States available to temporarily slow the early stages of AD.  The current drugs for the treatment of AD, Aricept, Exelon, Reminyl and Cognex, treat early stages of AD by delaying the breakdown of acetylcholine.  Rodent models of neurological disease demonstrated with ORY-2001, an inhibitor of LSD1 (lysine-specific demethylase-1), restored behavioral deficits and protein levels of ubiquitin-carboxyl-terminal esterase in the SAMP8 mouse of model of accelerated senescence (Friedman 2014 Alzheimer’s Research and Therapy 6(2):22; cited previously).  However, it is not known if inhibitors of this type are able to prevent actual AD.
The pharmacological art, in its current state, involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat or prevent which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would preclude one of ordinary skill in the art from accepting any preventative regimen employing any compound or medicament thereof on its face. 
It is concluded that the existence of these obstacles establishes that the contemporary knowledge in the art would preclude one of ordinary skill in the art from accepting any medicament used in a preventative regimen for ASD or AD or any of the other recited diseases or disorders, on its face.
(d)             Level of one of ordinary skill in the art - the artisans using applicant’s medicament would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. 
The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which medicaments comprising which compounds of formula (I) exhibit the desired pharmacological activity and which diseases would benefit from this activity.
(f-g)          Amount of direction provided by the inventor and existence of working examples - guidance in the instant specification includes 1) a listing of diseases applicant considers as treatable/preventable by the claimed compounds; 2) inhibition studies of purified LSD1 enzyme with compounds of the invention (p. 264-265); 3) measurement of MAO-a/b enzyme inhibition (or lack thereof) with compounds of the invention; 4) studies of inductive effects on H3K4 methylation of compounds of the invention; 5) evaluation of red and white blood cell counts in mice treated with compounds of the invention; 6) evaluation of hippocampal distribution in mice treated with compounds of the invention; and 7) two examples of medicament formulations – a) of a compound for formula (I) in a gelatin capsule, and b) of a compound for formula (I) in a tablet.  
There are no working examples present for the prevention of ASD or AD or any other of the recited diseases or disorders using the claimed compound, nominally as mediated by inhibition of LSD1 activity. The inhibitory (p. 264-265) and biological assay data on pages of the specification support the treatment (but not prevention) of ASD and AD, but the assays and procedures provided in the specification and the disclosure do not provide guidance on how the in vitro and in vivo data correlates to the prevention of ASD or AD, as claimed.  No examples demonstrate enablement the claimed medicament for treatment or prophylaxis of developmental disorders, tuberous sclerosis or drug dependence.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the claimed medicament for preventing ASD or AD or any of the other recited conditions as claimed.
(h)             Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue.  One of skill in the art would need to determine which of the compounds formulated in the claimed medicaments of the instant invention would provide for prevention of the recited diseases, herein exemplified by the analysis set forth above regarding prevention of ASD or AD.
The examiner is unaware of any LSD1 inhibitors that have been successfully used in a method of prevention of ASD or AD or for prevention of any of the other disorders or diseases as claimed. This means that applicants cannot easily “piggy-back” on the success of prior compounds, e.g. in terms of the preventive dosages or preventive medical regimens comprising use of the claimed medicament. Therefore, more experimentation is required than would be needed in a case where medicaments comprising similar compounds, or other classes of compounds with similar effects in preliminary testing, were already established as effective in prevention of disease.
A person having ordinary skill in the art at the time of the filing of the instant application would be faced with an undue amount of experimentation to use the compounds to practice the full scope of the claimed methods.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
The specification fails to provide sufficient support for use of the claimed medicaments in prevention of ASD or AD or any of the other recited disorders or conditions nominally mediated by LSD1 catalytic activity, as a result necessitating one of skill to perform an exhaustive search for which diseases can be prevented by what compounds of the invention in order to practice the claimed invention. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the medicaments encompassed in the instant claims, with no reasonable assurance of success.
Striking the term “prophylactic” or “prophylaxis” from claims 16-17 and 19 would be remedial.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites a use of a compound of formula (I) of claim 1, but the claim does not set forth any steps involved in the methods/processes of use, so it is unclear what methods/processes of use applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Please see MPEP 2173.05(q).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is rejected under 35 U.S.C. 101 over claim 1 of U.S. Patent 9,487,511, which recites the same compound or a salt thereof.  This is a statutory rejection made under 35 U.S.C. 101.
Claim 12 is rejected under 35 U.S.C. 101 over claim 1 of U.S. Patent 9,718,814, which recites the same compound or a salt thereof.  This is a statutory rejection made under 35 U.S.C. 101.
Claim 13 is rejected under 35 U.S.C. 101 over claim 1 of U.S. Patent 9,714,241 which recites the same compound or a salt thereof.  This is a statutory rejection made under 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 7 of U.S. Patent No. 10,053,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented compounds are encompassed by the recitation of the currently-cited claims, where patented claim 7 recites a medicament comprising the same compounds.
Claims 1-10 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,487,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented compound is encompassed by the recitation of currently-cited claims, where patented claim 2 recites a medicament comprising the same compound.
Claims 1-10 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,714,241. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented compound is encompassed by the recitation of currently-cited claims, where patented claim 2 recites a medicament comprising the same compound.
Claims 1-10 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,718,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented compound is encompassed by the recitation of currently-cited claims, where patented claim 2 recites a medicament comprising the same compound.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,414,761.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method is encompassed by the recitation of currently-cited claim, where patented claim 1 merely claims a method for treating a condition (autistic spectrum disorder) that is chosen from among the selections in claim 19 and where the treating compound is encompassed by claim 1 of the current application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,920,047.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method is encompassed by the recitation of currently-cited claim, where patented claim 1 merely claims a method for treating a condition (Kabuki syndrome) that is chosen from among the selections in claim 19 and where the treating compound is encompassed by claim 1 of the current application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,053,456 in view of Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company.  

    PNG
    media_image1.png
    395
    975
    media_image1.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because the previously-patented compounds are encompassed by current claim 1, and the current patent application merely claims the uses that are disclosed in the earlier patent.  When US 10,053,456 is combined with Sun, non-statutory double patenting is present because the earlier patent claims the compounds and discloses their use in treating, for example, autistic spectrum disorders and other disorders of the currently-rejected claim (see col. 36 lines 22-42).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,487,511 in view of Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company.  

    PNG
    media_image1.png
    395
    975
    media_image1.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because the previously-patented compound is encompassed by current claim 1, and the current patent application merely claims the uses that are disclosed in the earlier patent.  When US 9,487,511 is combined with Sun, non-statutory double patenting is present because the earlier patent claims the compounds and discloses their use in treating, for example, autistic spectrum disorders and other disorders of the currently-rejected claim (see col. 36 lines 32-49).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,714,241 in view of Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company.  

    PNG
    media_image1.png
    395
    975
    media_image1.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because the previously-patented compound is encompassed by current claim 1, and the current patent application merely claims the uses that are disclosed in the earlier patent.  When US 9,714,241 is combined with Sun, non-statutory double patenting is present because the earlier patent claims the compounds and discloses their use in treating, for example, autistic spectrum disorders and other disorders of the currently-rejected claim (see col. 36 line 32-col. 37 line 7).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,718,814 in view of Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company.  

    PNG
    media_image1.png
    395
    975
    media_image1.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because the previously-patented compound is encompassed by current claim 1, and the current patent application merely claims the uses that are disclosed in the earlier patent.  When US 9,718,814 is combined with Sun, non-statutory double patenting is present because the earlier patent claims the compounds and discloses their use in treating, for example, autistic spectrum disorders and other disorders of the currently-rejected claim (see col. 36 line 1 - col. 37 line 19).
Claims 1-20 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625